United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2310
Issued: February 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 20, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 2, 2008 merit decision concerning an overpayment of
compensation and an August 5, 2008 nonmerit decision denying his request for a hearing.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of
this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
$11,376.03 overpayment of compensation; (2) whether the Office properly determined that
appellant was at fault in creating the overpayment, thereby precluding waiver of recovery of the
overpayment; and (3) whether the Office properly denied appellant’s request for a
prerecoupment hearing as untimely filed.

FACTUAL HISTORY
In early 1996, the Office accepted that appellant, then a 45-year-old distribution clerk,
sustained several left shoulder conditions due to his repetitive work duties, including a rotator
cuff sprain, tendinitis and impingement syndrome. In early 1999, it accepted that he sustained
impingement syndrome of his right shoulder due to his repetitive work duties. Appellant
received compensation from the Office for periods of disability.
In an October 8, 1999 decision, the Office determined that appellant’s actual earnings as
a modified distribution clerk fairly and reasonably represented his wage-earning capacity. In this
decision, appellant was advised that he was not entitled to Office benefits while in receipt of
Office of Personnel Management (OPM) benefits. The decision stated, “You are advised that
receipt of [Office] benefits for loss of wage-earning capacity and receipt of an annuity from
OPM constitutes a dual benefit. If you receive such benefits from OPM, you should so advise
this [O]ffice immediately. You will be asked to make an election between the two benefits.”
In a Form EN1032 completed on February 11, 2008, appellant indicated that he had been
receiving both OPM and Office benefits.1 He advised the Office via telephone that he had
received OPM benefits since he retired from the employing establishment effective June 19,
2004 and had received both OPM and Office benefits since that time.
The Office asked appellant to elect whether to receive Office or OPM benefits.2 In a
form received by the Office on April 16, 2008, appellant elected to receive OPM benefits
effective June 19, 2004. The record documents that appellant received $11,376.03 in Office
compensation for the period June 19, 2004 to April 2, 2008. The documents identify the amount
of Office compensation appellant received every 28 days.
In an April 28, 2008 letter, the Office advised appellant of its preliminary determination
that he received an $11,376.03 overpayment of compensation because he received Office
compensation for the period June 19, 2004 to April 2, 2008 while also receiving OPM benefits.3
It also made a preliminary determination that he was at fault in the creation of the overpayment
because he accepted payments that he knew or should have known to be incorrect. The Office
advised appellant that he could submit evidence challenging the fact, amount, or finding of fault
and request waiver of the overpayment. It informed him that he could submit additional
evidence in writing or at prerecoupment hearing, but that a prerecoupment hearing must be
requested within 30 days of the date of the written notice of overpayment. The Office requested
that appellant complete and return an enclosed financial information questionnaire (Form
OWCP-20) within 30 days even if he was not requesting waiver of the overpayment.

1

At that time, appellant was receiving $938.00 per month in OPM benefits and $238.00 every four weeks in
Office benefits. He had also provided similar information regarding benefits received on prior EN1032 forms.
2

Appellant advised the Office via telephone that he wished to elect OPM benefits because such benefits were
greater than Office benefits.
3

The Office indicated that appellant elected to receive OPM benefits effective June 19, 2004.

2

In a form received by the Office on May 7, 2008, appellant requested waiver of the
overpayment and indicated that he did not believe he was at fault in its creation.4 On May 7,
2008 the Office also received a completed Form OWCP-20.5
In a July 2, 2008 decision, the Office finalized the $11,376.03 overpayment of
compensation for the period June 19, 2004 to April 2, 2008. It found that appellant was at fault
in the creation of the overpayment because he accepted payments that he knew or should have
known to be incorrect. The Office determined that the overpayment would be repaid through
payments of $100.00 each month.6
On July 18, 2008 the Office received appellant’s request for a prerecoupment hearing
regarding his overpayment.7 In an August 5, 2008 decision, it denied his request for a
prerecoupment hearing as untimely filed.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Act8 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.9 Section 8129(a) of the Act provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”10
Section 8116(a) of the Act provides that while an employee is receiving compensation or
if he has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.11
4

Appellant did not check the portion of the form for requesting a prerecoupment hearing.

5

On this form, appellant stated, “I did not know that OPM and OWCP was the same. I did not know what this
money was for.”
6

As recovery from continuing compensation benefits under the Federal Employees’ Compensation Act is not
involved in this case, the Board has no jurisdiction over the amount the Office determined that appellant should repay
every 28 days. Levon H. Knight, 40 ECAB 658, 665 (1989).
7

Appellant completed the hearing request form on July 15, 2008. He alleged that he had not received a Form
OWCP-20 from the Office. However, in May 2008 appellant returned a completed Form OWCP-20 to the Office.
8

5 U.S.C. §§ 8101-8193.

9

Id. at § 8102(a).

10

Id. at § 8129(a).

11

Id. at § 8116(a).

3

ANALYSIS -- ISSUE 1
The Board finds that appellant received an $11,376.03 overpayment of compensation. In
the present case, appellant received Office compensation for the period June 19, 2004 to
April 2, 2008. However, he was not entitled to Office compensation for this period because he
had elected to receive OPM benefits effective June 19, 2004 and began receiving such benefits
starting that date. The record contains evidence which shows that appellant received $11,376.03
in Office compensation for the period June 19, 2004 to April 2, 2008 when he was not entitled to
receive any Office compensation. Therefore, the Office properly determined that appellant
received an $11,376.03 overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Act12 provides that where an overpayment of compensation has
been made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.13 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”14 No waiver of payment is
possible if the claimant is not “without fault” in helping to create the overpayment.15
In determining whether an individual is not “without fault” or alternatively, “with fault,”
section 10.433(a) of Title 20 of the Code of Federal Regulations provides in relevant part:
“An individual is with fault in the creation of an overpayment who:
(1) Made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect….”16

12

Id. at §§ 8101-8193.

13

Id. at § 8129(a).

14

Id. at 8129(b).

15

Diana L. Booth, 52 ECAB 370 (2001).

16

20 C.F.R. § 10.433(a).

4

Section 10.433(c) of the Office regulations provides:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”17
ANALYSIS -- ISSUE 2
The Board finds that the Office properly determined that appellant was at fault in the
creation of the $11,376.03 overpayment because he accepted payments which he knew or should
have known to be incorrect.18 In an October 8, 1999 decision, the Office specifically advised
appellant that he was not entitled to Office benefits while in receipt of OPM benefits. The
decision stated, “You are advised that receipt of [Office] benefits for loss of wage-earning
capacity and receipt of an annuity from OPM constitutes a dual benefit. If you receive such
benefits from OPM, you should so advise this office immediately. You will be asked to make an
election between the two benefits.”
Appellant acknowledged receiving both Office and OPM benefits since June 19, 2004,
the date that he retired from the employing establishment. He believed that the Office and OPM
payments were for different purposes but he did not provide any basis for this apparent belief.19
The Board notes that the explicit notice to appellant that he could not receive both Office and
OPM benefits and the fact that appellant received such dual benefits for almost four years shows
that he knew or should have known that the payments were incorrect. There is nothing unduly
complex about the circumstances of the overpayment or appellant’s ability to understand these
circumstances that would lead to the conclusion that he did not know or should not have known
that he was being overpaid between June 19, 2004 and April 2, 2008.20 Even though the Office
may have been negligent in continuing to issue appellant checks after learning that he was
receiving both Office and OPM benefits, this does not excuse appellant’s acceptance of such
checks which he knew or should have known were incorrect.21 Because the Office properly
found that appellant was at fault in the creation of the overpayment, it also properly found that
the overpayment was not subject to waiver.22

17

Id. at § 10.433(c).

18

See supra note 16 and accompanying text.

19

In a May 2008 Form OWCP-20, appellant stated, “I did not know that OPM and OWCP was [sic] the same. I
did not know what this money was for.”
20

See supra note 17 and accompanying text.

21

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

22

See supra note 15 and accompanying text.

5

LEGAL PRECEDENT -- ISSUE 3
The Office regulations on the recovery of overpayments provide that before collecting an
overpayment, it must provide the claimant with written notice of the fact and amount of
overpayment, the finding of fault, the right to submit evidence challenging the fact, amount, or
finding of fault, and the right to request waiver of the overpayment.23 The regulations also
provide that a claimant is entitled to submit additional evidence in writing or at prerecoupment
hearing, that a prerecoupment hearing must be requested within 30 days of the date of the written
notice of overpayment, and that “[f]ailure to request the hearing within this 30-day time period
shall constitute a waiver of that right.”24
ANALYSIS -- ISSUE 3
The Office issued a preliminary finding of overpayment on April 28, 2008 and informed
appellant that any request for a prerecoupment hearing must be filed within 30 days of the date
of the preliminary finding. It did not receive a request from appellant for a prerecoupment
hearing until July 18, 2008. As appellant did not request the prerecoupment hearing within 30
days of the required 30-day time period, the Board finds that he waived his right to this hearing.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
$11,376.03 overpayment of compensation and that he was at fault in creating the overpayment
such that the overpayment was not subject to waiver. The Board further finds that the Office
properly denied appellant’s request for a prerecoupment hearing as untimely filed.

23

20 C.F.R. § 10.431.

24

Id. at § 10.432.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 5 and July 2, 2008 decisions are affirmed.
Issued: February 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

